United States Court of Appeals
                     For the First Circuit


No. 17-1503

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                 ALBA PENA, a/k/a Alba Toribio,

                      Defendant, Appellant,

No. 17-1504

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       INDRANIS ROCHEFORD,

                      Defendant, Appellant,




                          ERRATA SHEET


     The opinion of this Court, issued on December 14, 2018, is
amended as follows:

     On page 16, line 12, replace "they were" with "she was"

     On page 22, line 12, replace "a" with "as"

     On page 22, line 13, replace "as" with "a"